Name: 2012/758/EU: European Council Decision of 22Ã November 2012 appointing a member of the Executive Board of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2012-12-08

 8.12.2012 EN Official Journal of the European Union L 336/80 EUROPEAN COUNCIL DECISION of 22 November 2012 appointing a member of the Executive Board of the European Central Bank (2012/758/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 283(2) thereof, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 11.2 thereof, Having regard to the recommendation of the Council of the European Union (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Governing Council of the European Central Bank (3), Whereas: (1) The term of office of Mr JosÃ © Manuel GONZÃ LEZ-PÃ RAMO, member of the Executive Board of the European Central Bank, expired on 31 May 2012 and it is therefore necessary to appoint a new member of the Executive Board of the European Central Bank. (2) The European Council wishes to appoint Mr Yves MERSCH who, in its view, fulfils all the requirements set out in Article 283(2) of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Mr Yves MERSCH is hereby appointed a member of the Executive Board of the European Central Bank for a term of office of eight years as from 15 December 2012. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 November 2012. For the European Council The President H. VAN ROMPUY (1) OJ C 215, 21.7.2012, p. 4. (2) Opinion delivered on 25 October 2012 (not yet published in the Official Journal). (3) OJ C 218, 24.7.2012, p. 3.